DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has the limitation “ASTM D1894” however, as this test is not static and subject to change, making the claim limitation indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP2008208290A, google patents used for translation purposes).
Regarding claim 4
Nakamura discloses an ink for writing instruments comprising a colorant, an organic solvent, a resin, and a silicone surfactant (abstract).
Nakamura teaches that the silicone surfactant may be a block copolymer of polydimethylsiloxane or an acrylic-silicone graft copolymer (claim 2).
Nakamura teaches that the silicone surfactant can be a polyether-modified silicone (body of text).
Nakamura teaches that monomer used to make the copolymer maybe an Alkyl (meth) acrylate such as 2-hydroxyethyl(meth)acrylate, 2-hydroxypropyl(meth)acrylate (body of text). When these monomers are used to make the copolymer with silicone the resultant copolymer with 3 or more hydroxy groups, and having polyether modifying groups on both ends of the polydimethylsiloxane, making the claimed polydimethylsiloxane copolymer obvious.
With respect to the limitation on the coefficient of friction, it is noted that this is a property of the composition, and as the reference otherwise anticipates the composition, it would also be expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 2
Nakamura discloses that the R2 can be a branched carbon chain (body of text), making the use of multiple branches in the skeleton obvious.
Regarding claim 3
Nakamura teaches that the silicone surfactant may be used in an amount of 0.01-10 % by mass (claim 4).
Regarding claim 5
Nakamura teaches that  a ball-point (i.e. writing portion) pen can have an ink storage tube (body of text), which is where the ink would be stored. Further, a pen could be held from the outside (i.e. a holding portion).
Response to Arguments
	Applicants argue against the 112 rejection.
Applicants arguments and amendments are not persuasive as the claim still includes an ASTM standard making it indefinite.



Applicants argue against the 102 rejections.
Applicants arguments and amendment are persuasive to overcome the 102 rejection and it has been withdrawn.

Applicants argue against the 103 rejection.
Applicants argue that the Nakamura reference was not applied to claim 4, thus the office admitted that they were novel and non-obvious over Nakamura. This is not persuasive as there was already a 102 rejection over claim 4, and a further rejection over Nakamura at the time would have been iterative.
Applicants argue that the friction agents of Nakamura are not the same as used in the instant invention. This is not persuasive and the rejection explains how Nakamura reads on or makes obvious the use of the claimed friction agent, Further, applicants have failed to show any evidence of new or unexpected results for the use of the claimed friction agent.
Applicants argue that one skilled in the art would have no expectation of success in having a coefficient of friction of 0.13 or less. This is not persuasive as applicants even shown that Nakamura can have lower coefficients of friction.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734